Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
CN105336931 (Li) teaches a graphene oxide, FeO3, and gold composite particle formed with chloroauric acid (See abstract translation).   
Li is capable of use as claimed given the same composition and teaches the use for resonance and rendering obvious the uses claimed of applicant’s claim 10.  
Li does not teach the linking molecule. 
Ragan (US 2015/0065688) teaches metal particles formed from Iron oxide and gold complexed or bonded with alkyl/azide and thiols or combinations therefore (See [0056-0057, 0065]). 
Gold particles formed form chlorauric acid (see [0069]).

It is noted that claims 9 and 10 are product by process claims. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113). 

In the instant case the product is obvious, as above, in light of the art even if the process may not be because even if made by a different method the product is still considered the same.  



Cited relevant art:
Mirkin (US 2010/0129793) teaches a dielectric material coated in a Fe oxide and then a gold from a chloroauric acid precursor (see claims and figures). 



Allowable subject matter: 
Clams 1-8 are allowed. The claims do not teach the claimed processes of claim 1 or its dependents. The art does not anticipate, teach, or render obvious either alone or in 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL H MILLER/Primary Examiner, Art Unit 1783